This is an appeal from a judgment of the court below directing that a writ of mandamus issue requiring the appellants, who compose the board of election commissioners *Page 182 
for Clay county, to restore the appellee's name to the registration books, they having erased it therefrom in accordance with section 6211, Code of 1930, for the reason that he had "become disqualified as an elector." The petition alleges, and the court below found, that the appellee had not become so disqualified.
The authority of the court below to direct the issuance of the writ is conferred and measured by section 2348, Code of 1930, under which the writ of mandamus lies only to command an "inferior tribunal, corporation, board, officer, or person to do or not to do an act the performance or omission of which the law specially enjoins as a duty resulting from an office, trust, or station," etc.
The board of election commissioners is authorized to meet and revise the registration books only on the days specified therefor by sections 5871 and 6211, Code of 1930; by which sections, and section 6204, the board is authorized to erase from the registration books the names of persons who have become disqualified as electors. After the adjournment of the board, its acts become final, and no statute authorizes it to thereafter meet and correct any mistake it may have made in revising the registration books. Section 6204, Code of 1930, provides for the restoration of names erased from the registration books, but only after the disqualifications for which the names were erased have been removed.
The appellant's only statutory remedy is to apply to the registrar for re-registration, and, in the event of a denial, to appeal to the board of election commissioners under section 6196, and, from the decision of that board, if necessary, to the circuit court under section 6200.
The judgment of the court below will be reversed, and the petition will be dismissed.
Reversed and dismissed. *Page 183